EXHIBIT 10.1

MINERAL PROPERTY OPTION AGREEMENT

 

THIS AGREEMENT is made the _____ day of January 2004;

BETWEEN:

ADAM TRAVIS

, Prospector, of 3579 Lansbury Court, Westbank, British Columbia, V4T 1C5



(herein referred to as the "Optionor")

OF THE FIRST PART

AND:

UCLUELET EXPLORATION CORP.

, a company duly incorporated pursuant to the laws of the State of Nevada and
having its registered and records offices situate at 2861 West. 12th Avenue,
Vancouver, British Columbia, V6K 2R1;



(herein referred to as the "Optionee")

OF THE SECOND PART

RECITALS:

A. WHEREAS the Optionor is the recorded and beneficial owner of an undivided
100% interest in certain mineral claims situated in the Similkameen Mining
Division, in the Province of British Columbia to be known as the Hit group of
mineral claims, as detailed in the specific description of the mineral claims
attached hereto as Schedule "A" (herein called the "Property");

B. AND WHEREAS the Optionor has agreed to grant to the Optionee an option to
purchase an undivided 100% interest in the Property subject to the Optionor
holding a retained royalty interest based on the Net Smelter Returns (as
hereinafter defined) from the Property;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements herein contained and subject to the terms and
conditions hereafter set out, the parties hereto agree as follows:

1. INTERPRETATION

:



1.01. Definitions:

In this Agreement and all Schedules attached hereto, the following terms shall
have the meanings assigned to them in this paragraph 1:

(a) "Area of Common Interest" means the area lying within a perimeter of 0.5
kilometres of any of the boundaries of the Property.

(b) "Commercial Production" means the operation of the Property or any part
thereof as a mine but does not include milling for the purpose of testing or
milling by a pilot plant. Commercial Production shall be deemed to have
commenced upon the first day of the month following the first 30 successive days
during which Mineral Products extracted from the Property have been delivered to
a mill, smelter or other refining plant as part of a production plan established
in a Feasibility Report, prepared by qualified mining engineers, recommending
the commencement of commercial production as an economically viable undertaking.

(c) "Effective Date" means the date upon which the OTC Exchange grants to the
Optionee its approval respecting this Agreement or if not required the date
signed by both parties.

(d) "Facilities" means all mines and plants, including, without limitation, all
pits, shafts, haulage ways and other underground workings, and all buildings,
plants and other structures, fixtures and improvements and all other property,
whether fixed or movable, as the same may exist at any time in or on the
Property.

(e) "Mineral Products" means the end products derived from operating the
Property as a mine.

(f) "Option" means the Optionee's option to acquire all of the right, title and
interest of the Optionor in and to the Property, subject to the Optionor's
royalty as provided in paragraph 5.

(g) "Property" shall include the mineral claims described in Schedule "A"
hereto, any renewal thereof, and any form of other or additional interest in
respect thereof, and any other mineral claims or rights to explore and/or mine
which, from time to time, may be acquired in the Area of Common Interest.

(h) "Royalty" means the percentage of net smelter returns payable to the
Optionor in accordance with Schedule "C" hereof.

1.02. Schedules:

Schedules "A", "B" and "C" are incorporated into this Agreement by reference.

2. REPRESENTATIONS, WARRANTIES AND COVENANTS:

2.01. Optionor's Representations and Warranties:

The Optionor represents and warrants to the Optionee that:

(a) the Optionor is the sole recorded and beneficial owner of a 100% right,
title and interest in and to the Property and has the exclusive right to enter
into this Agreement and to dispose of an interest in the Property in accordance
with the terms of this Agreement;

(b) the claims comprising the Property were validly located, recorded and issued
pursuant to the Mineral Tenure Act of the Province of British Columbia and are
currently in good standing, until the expiry dates as shown on Schedule "A", in
accordance with the provisions of the Mineral Tenure Act;

(c) there is no dispute, litigation nor any governmental proceeding threatened,
pending or current with respect to the Property of which it has notice and the
information relating to the Property in Schedule "A" is true and correct;

(d) the Optionor is lawfully authorized to hold the Property and all mining
claims comprised therein, and will remain so entitled until its interest in the
Property has been duly transferred to the Optionee as provided for herein;

(e) the Property is free and clear of all liens, charges and encumbrances;

(f) there is no adverse claim or challenge against or to the ownership of or
title to any of the mineral claims comprising the Property, nor to the knowledge
of the Optionor is there any basis therefor or interest therein, and there are
no outstanding Agreements or options to acquire or purchase the Property or any
portion thereof, and no person has any royalty or other interest whatsoever in
production from any of the mineral claims comprising the Property.

2.02. Optionor's Covenants:

The Optionor will:

(a) not, either during the option period or thereafter in the event of exercise
of the Option by the Optionee, sell, assign, alienate, transfer or in any other
way deal with its interest in the Property or this Agreement save and except as
provided for herein;

(b) at its sole cost and expense, carry out all reclamation work required as a
result of exploration and development work conducted on the Property prior to
the Optionee commencing to incur Expenditures, including, without limitation,
the maintenance of reclamation bonds which may be lodged at the date hereof
until such time as the Option is exercised, and remove or take remedial action
with regard to any materials released by the Optionor or its contractors and
agents, into the environment at, on or near the Property, prior to the Optionee
commencing to incur Expenditures, for which any reclamation, removal or remedial
action is required pursuant to any law, regulation, order or governmental action
provided that:

(i) no such reclamation, removal or remedial action shall be taken except after
reasonable advance written notice has been given to the Optionee, and

(ii) any such reclamation, removal or remedial action shall be undertaken in the
manner so as to minimize any impact on the Optionee's operations on the
Property;

(c) at all times retain any and all liabilities arising from such prior
operations conducted on the Property and from the handling, treatment, storage,
transportation or disposal of environmental or similar contaminants on or near
the Property by the Optionor or by any of the Optionor's contractors or agents,
save and except that any of such liabilities which are not the subject of active
or required reclamation, removal or remedial action at the time of exercise of
the Option will be assumed by and will become the responsibility of the Optionee
as of and from the time of the exercise of the Option.

2.03. Optionee's Representations and Warranties:

The Optionee represents and warrants to the Optionor that:

(a) it is a company duly incorporated, organized and validly subsisting under
the laws of the State of Nevada;

(b) it has full power and authority to carry on its business and to enter into
this Agreement and any agreement or instrument referred to or contemplated by
this Agreement;

(c) neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated, conflict with, result in the breach of, or
accelerate the performance required by any agreement to which the Optionee is a
party;

(d) the execution and delivery of this Agreement will not violate or result in
the breach of the laws of any jurisdiction applicable or pertaining to the
Optionee or of its constating documents or of any rules or regulations of any
securities regulatory authorities;

(e) this Agreement and its execution have been approved by the Board of
Directors of the Optionee.

2.04. Survival of Representations and Warranties:

The representations, warranties and covenants contained in this Agreement are
conditions on which the parties have relied in entering into this Agreement and
shall survive the execution hereof and the acquisition of any interest in the
Property by the Optionee hereunder and each party will indemnify and save the
other harmless from all loss, damage, costs, actions and suits arising out of or
in connection with any breach of any representation, warranty, covenant,
agreement or condition made by them and contained in this Agreement. A party may
waive any of such representations, warranties, covenants, agreements or
conditions in full or in part at any time without prejudice to its rights in
respect of any other breach of the same or any other representation, warranty,
covenant, agreement or condition.

3. OPTION:

3.01. Grant of Option:

The Optionor hereby grants to the Optionee the sole and exclusive right and
option to acquire an undivided 100% right, title and interest in and to the
Property free and clear of all charges, encumbrances and claims save and except
for the obligation to pay the Royalty to the Optionor in the event of the
Property achieving Commercial Production.

3.02. Maintenance of Option in Good Standing:

In order to maintain the Option in good standing, the Optionee shall:

(a) on the Effective Date, pay to the Optionor the sum of $10,000

(b) on or before the first anniversary of the Effective Date, pay to the
Optionor the sum of $ 20,000

(c) pay to the Optionor the additional sum of $30,000 on or before the second
anniversary of the Effective Date



(d) pay to the Optionor the additional sum of $ 40,000 on or before the third
anniversary date of the Effective Date

3.03. Exercise of Option:

Upon the Optionee having made all of the payments described in paragraph 3.02,
the Optionee will have exercised the Option and will have thereby earned a 100%
right, title and interest in and to the Property free and clear of all charges,
encumbrances and claims save and except for the obligation to pay the Royalty to
the owner once the Property has been placed into Commercial Production.

3.04. Accelerated Exercise of Option:

The Optionor acknowledges and agrees that the Optionee shall be entitled to
accelerate the fulfilment of Option terms and the acquisition and transfer of an
undivided 100% legal and beneficial interest in the Property described in
paragraph 3.03 by completing the payments at any time earlier than the deadline
dates described in subparagraph 3.02.

3.05. Option Only:

This Agreement is an option only and after the Optionee has paid to the Optionor
the sum of $10,000

, as provided for in subparagraph 3.02(a) hereof, the Optionee shall be under no
further obligation to make any further payments. Any further payments are
entirely at the election of the Optionee.



3.06. Right of Entry During Option Period:

During the currency of this Agreement, the Optionee and its servants, agents and
independent contractors shall have the sole and exclusive right in respect of
the Property to:

(a) enter thereon;

(b) have exclusive and quiet possession thereof;

(c) do such prospecting, exploration, development and/or other mining work
thereon and thereunder as the Optionee in its sole discretion may deem
advisable;

(d) bring upon and erect on the Property buildings, plant, machinery and
equipment as the Optionee may deem advisable; and

(e) Remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests, provided that
the Optionee shall perform no bulk samples exceeding two tons until it has fully
exercised the Option.

3.07. Transfer of Property:

Upon the Effective Date, the Optionor shall deliver to the Optionee executed
Bills of Sale in recordable form transferring the Optionor's title in the
Property to the Optionee. The Optionee shall be entitled to record such Bills of
Sale at its own cost with the appropriate government office to effect legal
transfer of the Property into the name of the Optionee, PROVIDED that the
Optionee shall hold the Property subject to the terms and conditions of this
Agreement, it being understood that the transfer of legal title to the Optionee
prior to the exercise of the Option is for administrative convenience only.

3.08. Reversing Transfer Held in Escrow:

The Optionee shall, upon receipt of the executed Bills of Sale referred to in
paragraph 3.09 hereof, deliver to an escrow agent satisfactory to the Optionor,
executed Bills of Sale in recordable form re-conveying all the Optionee's
acquired title in the Property to the Optionor (herein called the "Reversing
Bills of Sale"). The escrow agent shall hold the Reversing Bills of Sale
according to the escrow instructions set forth in Schedule

? "B" hereto.



4. COVENANTS OF THE OPTIONEE:

4.01. The Optionee covenants and agrees that during the currency of this
Agreement it shall:

(a) carry out its work on the Property in accordance with recognized good and
miner like exploration and engineering practices and in conformity in all
respects with all applicable governmental mining laws and regulations,
specifically including the guidelines published under the Mines Act, and comply
with any and all conditions specified under the terms of the work permits issued
by the Ministry of Energy and Mines and its authorized agents;

(b) save and defend the Optionor harmless from all costs, loss or damage which
may arise by reason of injury (including injury resulting in death) to any
persons employed by the Optionee in or upon the Property or any part thereof, or
which may arise by reason of injury (including injury resulting in death) to any
persons or damage done to any other property as a result of any work or
operations of the Optionee or of its possession or occupancy of the Property,
PROVIDED that the Optionee shall incur no liability or obligation hereunder in
respect of claims arising or damages suffered after termination of the Option if
upon termination of the Option any workings on or improvements to the Property
made by the Optionee are left in a safe and orderly condition and in accordance
with all applicable pollution control and reclamation laws, regulations and
permits. The Optionee shall pay all appropriate Workers Compensation assessments
and shall procure and pay for all such insurance including public liability
insurance on the said Property as reasonable business judgement requires;

(c) permit the Optionor or any duly authorized representative at their own risk
and expense to inspect and copy, without interference to the Optionee's
operations, the Property and the Optionee's operations thereon, metallurgical
and accounting records pertaining thereto, pertinent maps, non-interpretive
records, drill cores, assay data and other factual data at all reasonable times
upon providing to the Optionee not less than 24 hours advance notice of its
intention so to do. The Optionor assumes all risks entailed in making
inspections pursuant to this subparagraph, and the Optionor shall indemnify and
hold harmless the Optionee from and against any damage, claim or demand by
reason of injury to or the presence of the Optionor or its representatives or
guests on the Property. The Optionor acknowledges and agrees that the disclosure
of information and documentation generated by the Optionee's operations upon the
Property is made upon the condition that such information or documentation is
not to be disclosed or revealed to any third party without the Optionor having
first received the written consent of the Optionee upon each such occasion;

(d) promptly pay all accounts of any value or kind for wages, supplies, Workers
Compensation assessments, income tax payroll deductions and all other accounts
and indebtedness incurred by it on the Property so that no claim or lien can
arise thereon or upon the ores or minerals contained therein, and that it will
indemnify the Optionor and save it harmless from any and all loss, costs,
actions, suits, damages or claims which may be made against it in respect of
operations carried out on the Property, and that it will discharge any liens or
encumbrances which may arise in respect of or be recorded or registered against
the Property with respect to any work done by the Optionee thereon; PROVIDED
that the Optionee shall have the right to contest the validity of any such lien
or claim of lien upon posting an Indemnity Bond in favour of the Optionor in an
amount sufficient to indemnify the Optionor against the amount of any such lien
or liens so contested and all costs and expenses in connection therewith, or,
alternatively, in the Optionor's sole discretion, paying a like amount into
Court to the credit of the action instituted upon the basis of such lien or
claim of lien;

(e) upon the termination or forfeiture of its interest in the Property, leave
the Property in a safe condition with all openings made by it safeguarded in
accordance with applicable statutes and regulations, and will take all
reasonable precautions to keep any main access workings in an accessible and
safe working condition;

(f) maintain the mining claims comprising the Property in good standing at all
times and apply all applicable work, to the extent possible, on the Property as
assessment work on the mineral claims comprised thereof;

(g) provide to the Optionor during each year of the option period on or before
December 31st a report describing the Optionee's exploration, development and
directly related activities on the Property, including a statement of work
performed and expenditures made in satisfaction of the annual assessment work
obligations;

(h) assume and discharge all responsibility and liability for reclamation and/or
environmental damage resulting from work performed on the Property by the
Optionee, its employees, agents, associates, affiliates, partners, joint
venturers and assigns during the currency of this Agreement, and post and
maintain any bonds or securities as may be required by the Ministry of Energy
and Mines in respect of the Optionee's operations upon the Property.

5. OPTIONOR'S ROYALTY INTEREST:

5.01. Payment of Royalty:

Upon Commercial Production being achieved, the Optionee shall pay to the
Optionor the Royalty equal to 2% of net smelter returns in accordance with the
provisions of Schedule "C".

5.02. Optionee's Right to Purchase and Extinguish One-Half of Optionee's
Royalty:

The Optionor hereby grants to the Optionee an irrevocable option to purchase and
extinguish one-half of the Optionor's Royalty entitlement for the price of
$500,000, by delivering Notice of its Intention to do so to the Optionor within
120 days of Commercial Production being achieved. Upon Closing, the Optionee
shall pay to the Optionor the purchase price of $500,000, and the Optionor shall
deliver to the Optionee a Transfer Document and/or Release whereby one-half of
the Optionor's Royalty Interest (equal to a one percent (1%) Net Smelter Return)
is transferred to the Optionee, together with such other assurances,
certificates and documents as the Optionee may reasonably require.

6. TERMINATION:

6.01. The provisions of this paragraph shall apply on termination of this
Agreement pursuant to the terms of this paragraph and pursuant to the terms of
subparagraph 8.01 which deals with a default of the Optionee hereunder:

(a) The Optionee, when it has paid the sum of $10,000

as provided for in subparagraph 3.02(a) hereof, may terminate this Agreement by
giving the Optionor 30 days' written notice sent by registered mail.



(b) Except as expressly herein provided, upon termination, the Optionee shall
cease to have any liabilities or obligations under this Agreement, except for
such liability or obligation which theretofore should have been performed.

(c) On termination of this Agreement the Optionee shall:

(i) provide the Optionor with copies of all maps, plans, drill core, drill logs,
reports and documents in its possession with respect to the Property;

(ii) be granted by the Optionor a period of 90 days following such termination
to remove any and all equipment placed on the Property by the Optionee, PROVIDED
THAT, should it prove impossible by reason of inclement weather conditions for
the Optionee to effect such removal within such period, the Optionee shall be
allowed such an additional period, not to exceed 60 days, as may be reasonably
required;

(iii) ensure that the mining claims comprising the Property shall be in good
standing for at least 12 months following the date of termination.

7. POWER TO CHARGE PROPERTY:

7.01. At any time after the Optionee has exercised the Option, the Optionee may
grant mortgages, charges or liens (each of which is herein called a "Mortgage")
of and upon the Property or any portion thereof, any mill or other fixed assets
located thereon, and any or all of the tangible personal property located on or
used in connection with the Property to secure financing of development of the
Property, provided that, unless otherwise agreed to by the Optionor, it shall be
a term of each Mortgage that the mortgagee or any person acquiring title to the
Property upon enforcement of the Mortgage shall hold the same subject to the
Royalty as if the mortgagee or any such person had executed this Agreement as
party of the first part.

8. DEFAULT:

8.01. Consideration Default:

Should the Optionee fail to meet its obligations associated with maintaining the
Option in good standing as specified in paragraph 3.02, the Optionor may
terminate this Agreement, but only if:

(a) it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not fulfilled; and

(b) the Optionee does not, within 30 days following the delivery of such notice
of default, cure such default by fulfilling such obligation.

8.02. Other Defaults:

The parties hereto agree that if the Optionee is in default with respect to any
of the other provisions of the Agreement, the Optionor may give notice to the
Optionee, designating such default, and within 60 days after its receipt of such
notice, the Optionee shall either:

(a) cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or

(b) give the Optionor notice that it denies such default has occurred and that
it is submitting the question to arbitration as herein provided.

If arbitration is sought, a party shall not be deemed in default until the
matter shall have been determined finally by appropriate arbitration under the
provisions of paragraph 15 hereof.

If:

(a) the default is not so cured or a commencement made on proceedings to cure
it; and

(b) arbitration is not so sought; or

(c) the Optionee is found in arbitration proceedings to be in default, and fails
to cure it or commence proceedings to cure it within 60 days after the rendering
of the arbitration award;

the Optionor shall be entitled to seek any remedy it may have on account of such
default.

9. ASSIGNMENT:

9.01. Subject to requirements of subparagraph 9.02 hereof, either party shall
have the right to assign all or any part of its interest in the Property and
under this Agreement.

9.02. No assignment of the rights, title or interest of either party hereunder
to a purchaser, assignee or transferee shall become effective until such
purchaser, assignee or transferee shall have delivered to each of the Optionor
and the Optionee its agreement, related to this Agreement, containing:

(a) a covenant by such purchaser, assignee or transferee to perform all of the
obligations of the party whose interest it is receiving under this Agreement to
the same extent as if this Agreement had been originally executed by it;

(b) a provision restricting any further sale, assignment or transfer to the
restrictions contained in this paragraph 9.

10. AREA OF INTEREST:

10.01. The mineral rights to any ground or any interest therein within the Area
of Common Interest found to be unstaked or available for acquisition and
subsequently staked or acquired by one of the Parties shall become subject to
this Agreement.

11. GOVERNMENTAL REQUIREMENTS:

11.01. The Optionee shall be responsible, during the term of this Option
Agreement, for the compliance with all governmental rules and regulations as may
from time to time be in effect, and further the Optionee shall be responsible
for the posting of any bonds necessary for the reclamation or rehabilitation of
the Property as required by any governmental agency, and further the Optionee
hereby agrees to obtain the consent of all governmental agencies and to obtain
the permits necessary for the carrying out of its operations and the Optionor
hereby agrees to cooperate with the Optionee in obtaining such permits or
licenses as may be required.

12. CONFIDENTIALITY OF INFORMATION:

12.01. The parties hereto shall treat all data, reports, records and other
information relating to this Agreement as confidential. While this Agreement is
in effect neither party hereto shall, without the express written consent of the
other, disclose to any third party any information concerning the results of the
operations hereunder nor issue any press releases concerning this Agreement or
its exploration operations except where such disclosure is mandatory under the
law or is deemed necessary by the Optionee's counsel for the satisfaction by the
Optionee of its obligations to applicable securities regulatory bodies. Due
consideration shall be given to present and future governmental regulations with
respect to such data disclosures.

13. FORCE MAJEURE:

13.01. Neither of the Parties hereto shall be deemed to be in default in respect
of non-performance of its obligations hereunder if and so long as its
non-performance is due to strikes, lockouts, fire, explosion, tempest, unusually
severe weather, inability after diligent effort to obtain workmen or materials,
acts of God, or any other cause (whether similar or dissimilar to those
enumerated) beyond its control, but lack of finances shall in no event be deemed
to be a cause beyond a Party's control. Any Party prevented from carrying out
any obligation by force majeure shall promptly give the other Party notice of
the force majeure, including reasonably full particulars thereof. A Party shall
use reasonable diligence to remedy a force majeure, but shall not be required
against its better judgment to settle any labour dispute or contest the validity
of any labour regulation.

14. NOTICES:

14.01. Any notice required or permitted hereunder shall be sufficiently given if
delivered or transmitted by electronic facsimile transfer or sent by registered
or certified mail, postage prepaid to the parties hereto addressed as follows:

If to the Optionor: ADAM TRAVIS, 3579 Lansbury Court, Westbank, British
Columbia, V4T 1C5

If to the Optionee: UCLUELET EXPLORATION CORP., 2861 West 12TH Avenue,
Vancouver, B.C V6K 2R1

or such other address as the parties may from time to time designate for
themselves in writing, and such notice so delivered by hand or cabled,
telegrammed, telegraphed, telefaxed or mailed shall be deemed to have been
received at the time of delivery or at the latest on the business day following
the cabling, telegramming, telefaxing or telegraphing, or on the seventh
business day following the mailing thereof.

15. ARBITRATION:

15.01. In the event that there is any disagreement, dispute, controversy
(hereinafter collectively called a "Dispute") between the parties hereto with
respect to any matter arising under this Agreement or bearing upon the
construction or interpretation hereof, then the dispute shall be referred to and
determined by arbitration ("Arbitration").

15.02. The Arbitration shall be conducted in accordance with the Commercial
Arbitration Act of British Columbia and the decision of the arbitrator or
arbitration committee shall be made within 45 days following the appointment of
the arbitrator or the constitution of the committee and such decision shall be
conclusive and binding upon each of the parties hereto.

15.03. The costs of the Arbitration shall be borne equally between the parties
hereto to the dispute unless otherwise determined by the arbitrator or the
arbitration committee in the written award.

16. APPLICABLE LAW:

16.01. This Agreement shall be construed in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein.

17. FURTHER ASSURANCES:

17.01. Each of the Parties hereto shall, from time to time and at all times, do
such further acts and deliver all such further assurances, deeds and documents
as shall be reasonably required in order to fully perform and carry out the
terms of this Agreement.

18. ALTERATIONS AND ADDITIONS:

18.01. If, at any time during the currency of this Agreement, the parties hereto
shall mutually deem it necessary or expedient to make any alteration or addition
to this Agreement they shall do so by means of a supplemental written agreement
between them, executed in the same manner as this instrument.

19. ENUREMENT:

19.01. All terms, covenants, provisions and conditions of this Agreement shall
run with and be binding upon the Property during the term hereof.

20. TIME OF THE ESSENCE:

20.01. Time shall be of the essence of this Agreement.

21. SUCCESSORS AND ASSIGNS:

21.01. This Agreement shall be binding upon and shall enure to the benefit of
each of the Parties hereto, their heirs, executors, administrators and permitted
successors and assigns.

22. COUNTERPARTS:

22.01. This Agreement may be signed in counterparts. Copies of this Agreement,
each signed by one or more of the parties hereto, shall, together with copies
signed by all other parties, constitute a complete Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.

 

 

SIGNED, SEALED AND DELIVERED by Adam Travis in the presence of:

__________________________________
Witness

______________________________
Address

______________________________
Occupation

)
)
)
)
)
)
)__________________________________
)              ADAM TRAVIS
)
)
)

 

UCLUELET EXPLORATION CORP

 

 

________________________________
Authorized Signatory

 

____________________________________________________________________________

 

THIS IS SCHEDULE "A" TO A PROPERTY OPTION AGREEMENT MADE BETWEEN
ADAM TRAVIS AS OPTIONOR AND UCLUELET EXPLORATION CORP. AS OPTIONEE
ON THE _____ DAY OF January , 2004;

 

Hit Property Claims

















Tenure #

Claim Name

Owner

Map #

Expiry

Mining District

Size

Tag #

389478

HIT 1

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

703765M

389479

HIT 2

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

703766M

389480

HIT 3

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

703767M

389481

HIT 4

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

703768M

389482

HIT 5

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

703769M

389483

HIT 6

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

703770M

394464

HIT 7

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

710550M

394465

HIT 8

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

710549M

397795

HIT 9

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715159M

397796

HIT 10

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715160M

397797

HIT 11

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715161M

397798

HIT 12

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715162M

397799

HIT 13

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715163M

397800

HIT 14

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

715164M

397801

HIT 15

127175

092H078

2004.06.20

18 SIMILKAMEEN

1 un

715155M

397802

HIT 17

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715157M

397803

HIT 18

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715158M

397804

MISS 1

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715121M

397805

MISS 2

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715122M

397806

MISS 3

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715123M

397807

MISS 4

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715124M

397808

MISS 5

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715125M

397809

MISS 6

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715126M

397810

MISS 7

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715127M

397811

MISS 8

127175

092H068

2004.06.20

18 SIMILKAMEEN

1 un

715128M



tfgrtrt













Note: FMC 127175 = Adam Travis











 

 

THIS IS SCHEDULE "B" TO A PROPERTY OPTION AGREEMENT MADE BETWEEN
ADAM TRAVIS AS OPTIONOR AND UCLUELET EXPLORATION CORP. AS OPTIONEE ON
THE ______ DAY OF JANUARY, 2004

 

The following instructions are hereby given to the Escrow Agent:

1. If at any time the Optionee gives notice to the Escrow Agent of termination
of this Agreement, the Escrow Agent shall deliver the escrow documents to the
Optionor.

2. If at any time the Escrow Agent receives notice from the Optionor that this
Agreement is terminated, the Escrow Agent shall forthwith send a copy of such
notice to the Optionee by registered mail, by delivery, and if, within 30 days
after such date of delivery or date of mailing, as the case may be, no
proceedings have been instituted by the Optionee to challenge the validity of
the notice received by the Escrow Agent, the Escrow Agent shall deliver the
escrow documents to the Optionor.

3. If at any time the Optionor gives notice to the Escrow Agent that the option
has been exercised in full, the Escrow Agent shall deliver the escrow documents
to the Optionee.

4. It at any time the Escrow Agent receives notice from the Optionee that the
Optionee has fully exercised the option the Escrow Agent shall send a copy of
such notice by delivery or by registered mail to the Optionor and if within 30
days after the date of such delivery or mailing, as the case may be, the
Optionor has taken no steps to challenge the validity of such notice, the Escrow
Agent shall deliver the escrow documents to the Optionee.

5. In the event that proceedings are instituted by any party concerning any of
the escrow documents or the delivery thereof, the Escrow Agent shall hold the
escrow documents until otherwise instructed by order of the Court or by notice
signed by the Optionee and the Optionor.

6. The Optionee agrees to pay the fees of the Escrow Agent.

7. The Optionee and the Optionor agree to indemnify and hold harmless the Escrow
Agent against loss, liability or expense incurred without negligence or bad
faith on behalf of the Escrow Agent arising out of the administration of the
Escrow Agent's duties hereunder.

 

 

THIS IS SCHEDULE "C" TO A PROPERTY OPTION AGREEMENT MADE BETWEEN
ADAM TRAVIS AS OPTIONOR AND UCLUELET EXPLORATION CORP. AS OPTIONEE
ON THE _______ DAY OF JANUARY, 2004;

 

NET SMELTER RETURN ROYALTY

1. Interpretation:

Where used herein:

(a) "Agreement" shall mean the above referenced agreement, including any
amendments thereto or renewals or extensions thereof.

(b) "Fiscal Period" shall mean each calendar year or other period of twelve
consecutive months adopted for tax purposes by the Optionee during the term of
the Agreement.

(c) "Property" shall mean the Property as defined in the Agreement.

(d) "Royalty" shall mean 2% of Net Smelter Returns.

All other defined terms used in this Schedule "C" which are not defined herein
have the meanings ascribed thereto in the Agreement.

2. Net Smelter Returns:

"Net Smelter Returns" shall mean the actual proceeds received from any mint,
smelter, refinery or other purchaser from the sale of Mineral Products or
proceeds received from an insurer in respect of Mineral Products, after
deducting from such proceeds the following charges to the extent that they were
not deducted by the purchaser in computing payments:

(a) smelting and refining charges;

(b) penalties, smelter assay costs and umpire assay costs;

(c) cost of freight and handling of ores, metals or concentrates from the
Property to any mint, smelter, refinery, or other purchaser;

(d) marketing costs, including hedging adjustments;

(e) costs of insurance in respect of the Mineral Products;

(f) customs duties, severance tax, royalties, Ad valorem or mineral taxes or the
like and export or import taxes or tariffs payable in respect of the Mineral
Products.

3. Payment:

(a) The Royalty shall be calculated and paid on a quarterly basis within 45 days
after the end of each quarter of the Fiscal Period in respect of the actual
proceeds received in such fiscal quarter.

(b) Each payment of Royalty will be accompanied by an unaudited statement
indicating the calculation of the Royalty hereunder in reasonable detail and the
Optionor will receive, within 3 months of the end of each Fiscal Period, an
annual summary unaudited statement (an "Annual Statement") showing in reasonable
detail the calculation of the Royalty for the last completed Fiscal Period and
showing all credits and deductions added to or deducted from the amount due to
the holder of the Royalty.

(c) The Optionor will have 45 days from the time of receipt of the Annual
Statement to question the accuracy thereof in writing and, failing such
objection, the Annual Statement will be deemed to be correct and unimpeachable
thereafter.

(d) If the Annual Statement is questioned by the Optionor, and if such questions
cannot be resolved between the Optionor and the Optionee, the Optionor will have
12 months from the time of receipt of the Annual Statement to have such audited,
which will initially be at the expense of the Optionor.

(e) The audited Annual Statement will be final and determinative of the
calculation of the Royalty for the audited period and will be binding on the
parties. Any overpayment of Royalty will be deducted by the Optionee from future
payments of Royalty and any underpayment of Royalty will be paid forthwith by
the Optionee upon it receiving the audited Annual Statement.

(f) The costs of the audit will be borne by the Optionor if the Optionee's
Annual Statement was accurate within 1% or overstated the Royalty payable by
greater than 1% and will be borne by the Optionee if such statement understated
the Royalty payable by greater than 1%. If the Optionee is obligated to pay for
the audit it will forthwith reimburse the Optionor for any of the audit costs
which it had paid.

(g) The Optionor will be entitled to examine, on reasonable notice and during
normal business hours, such books and records as are reasonably necessary to
verify the payment of the Royalty to it from time to time, provided however that
such examination shall not unreasonably interfere with or hinder the Optionee's
operations or procedures.

